DETAILED ACTION
	This application is in condition for allowance except for the formal matters (drawing objections, specification objections, and claim objections) listed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
Figs. 5, 6, 7, 8A and 8B are lacking units and labels on the axes.
Figure 7: boxes are lacking contents.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0015] Lr should be Lr and Lf should be Lf. Also unbold variable d “…d is a longitudinal distance…” to be “…d is a longitudinal distance…”
[0020] The same problems exist as in [0015].
[0049] has an unpaired closing parenthesis. “…and is not necessarily at the vehicle center of loading).”  Where does it start?
[0054] contains the definitions of front and back tire slip angles twice with inconsistent equations and with inconsistent notation. (1) has different notation from (2), while (1) looks inconsistent with (3) and also has different notation. Was a delta dropped in (3)? In addition, δ in equation (1) remains undefined.
[0056] Please move the definition of v*y and r* from [0057].
             vx is undefined.  
            		Vyc and Vxc are unused.
             		 In the list, Lr should be Lr and Lf should be Lf.
 [0057] dr* should not have d bolded. 
[0064] “…to the driver’s inputs at summer 320.”  What does this mean? Maybe “summation 320”?
[0068] “…the lateral acceleration ay of the vehicle…” suggested to replace with “…the lateral acceleration ay of the vehicle…”
[0068]-[0071]  suggest replacing all instances of ay with ay. 
[0068]-[0071]  suggest replacing all instances of ay,th with ay,th.
[0069] suggest replacing all instances of pth(Vx) with pth(Vx). 
Appropriate correction is required.

Claim Objections
Claims 6,8,9,13 and 18 objected to because of the following informalities:  
Claim 6: Lr should be Lr and Lf should be Lf. Also unbold d “…d is a longitudinal distance…” to be “…d is a longitudinal distance…”
Claim 8: duplicate mention of the vehicle’s center of gravity? It’s already mentioned in claim 6. 
Claim 9: same complaints as for claim 6,
Claim 13: same complaints as for claim 6. 
Claim 18: same complaints as for claim 6. Also fix: “...when the vehicle is determined to be in the in the limit handling mode…”
Appropriate correction is required.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the element of an optimum perceived yaw center has not been found in the prior art, either under that name or any other form of nomenclature. Instances of an axis around which the vehicle yaws are diagrammed as being located at the center of gravity.
As for the prior art listed in the Information Disclosure Statement, U.S. Pat. 6658342 (Hac) mentions a desired yaw rate and a desired slip, but states nothing about a possible change in axis. U.S. Pat. 9199637 (Kim et al.) mentions shifting between modes, but these are modes of power in a hybrid powertrain.  U.S. Pub. 2008/0208406 (Chen et al.) also does not calculate any effective shifting of the yaw axis. The vehicle in Chen is modeled as being composed of multiple masses connected by a spring, but this is occurs along the z axis to take account of a possible roll of the top half of the vehicle.  U.S. 
As for the prior art discovered by the examiner, the Non-Patent Literature “Torque-Vectoring Control in Fully Electric Vehicles via Integral Sliding Modes” discusses dynamic yaw control but does not contain any shift of the yaw rotation axis. US Pub. 2002/0029102 (Badenoch) contains what is called a “dynamic yaw center” located along the central longitudinal axis of the vehicle, but this is defined with different behavior as speed increases (no equations defining the location of said “dynamic yaw center” are provided.)  Finally, US Patent 8,565,993 (Lu) discusses an enhanced yaw stability control system, but again all body frame actions are considered to occur around a center of gravity (and again, no specific equations for any calculation are given.) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661